Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 1 of 23 PageID: 1676




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


   NEW JERSEY DEPARTMENT OF
   ENVIRONMENTAL PROTECTION, et al.,
                                                Civil Action No. 2:1 9-cv- 1475 8-JMV-SCM
                          Plaintiffs,           (Hon. John M. Vazquez, U.S.D.J.)

   V.


   E. I. DU PONT DE NEMOURS AND
   COMPANY, et al.,

                          Defendants.




   NEW JERSEY DEPARTMENT OF
   ENVIRONMENTAL PROTECTION,        Ct   a!.,
                                                Civil Action No. I:19-cv-14765-NHL-JS
                          Plaintiffs,           (Hon. Noel L. Hillman, U.S.D.J.)

   V.


   E. I. DU PONT DE NEMOURS AND
   COMPANY, et al.,

                          Defendants.




   NEW JERSEY DEPARTMENT OF
   ENVIRONMENTAL PROTECTION, et al.,
                                                Civil Action No. 1:19-cv-14766-RMB-JS
                          Plaintiffs,           (Hon Renee M. Bumb, U.S.D.J.)

   V.


   E. I. DU PONT DE NEMOURS AND
   COMPANY, et al.,

                          Defendants.
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 2 of 23 PageID: 1677




    NEW JERSEY DEPARTMENT OF
    ENVIRONMENTAL PROTECTION, et al.,
                                                  Civil Action No. 3:19-cv-14767-MAS-ZNQ
                                   Plaintiffs,    (Hon. Michael A. Shipp, U.S.D.J.)

    V.


    E. I. DU PONT DE NEMOURS AND
    COMPANY, et al.,

                                   Defendants.



          STIPULATED FNIOFOOflD1 ORDER ESTABLISHING DOCUMENT AND
         ELECTRONICALLY STORED INFORMATION PRODUCTION PROTOCOL

          Plaintiff New Jersey Department of Environmental Protection, Plaintiff Commissioner of

  the New Jersey Department of Environmental Protection, and Plaintiff Administrator of the New

  Jersey Spill Compensation Fund (collectively, “Plaintiffs”), and Defendant E. I. du Pont de

  Nernours and Company, Defendant The Chemours Company, Defendant The Chemours Company

  FC, LLC, Defendant Corteva, Inc., Defendant DuPont de Nemours, Inc., Defendant DuPont

  Specialty Products USA, LLC, and Defendant 3M Company (collectively, “Defendants”)

  (altogether, “Parties,” and each individually a “Party”) by and through their attorneys, have

  stipulated and agreed to the entry of a Stipulated Order Establishing Document and Electronically

  Stored Information Production Protocol (the “Protocol” or “Order”) governing the discovery,

  collection, and production of documents, including electronically stored information (“ESI”), in

  response to discovery requests (“Discoverable Information”) in the above-captioned litigations

  (collectively, the “Actions”).

           The Parties will engage in discovery proceedings in the Actions, and their counsel have

  engaged in substantive discussions regarding the discovery of documents and ESI. The Parties




                                                 2
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 3 of 23 PageID: 1678




   mutually seek to reduce the time, expense, and other burdens of discovery of hard copy documents

   and ESI, and to better define the scope of their obligation with respect to producing such

   information and materials. This Protocol does not prevent the Parties from negotiating additional

   agreements regarding discovery as may be necessary in the course of these Actions. This Protocol

  is not intended to expand any document storage, preservation, or production requirement beyond

  the common law or the Federal Rules of Civil Procedure or to limit any protections otherwise

  available to a Party under the common law, the Federal Rules of Civil Procedure, or the Federal

  Rules of Evidence.

          This Protocol is intended to supplement the Federal Rules of Civil Procedure and to

  promote a “just, speedy, and inexpensive determination” of these Actions. Fed. R. Civ. P. 1.

          The Court, having reviewed the agreement and stipulations of the Parties, finds that good

  cause supports the entry of this Protocol, and that justice so requires.

          Accordingly, pursuant to Rule 26 of the Federal Rules of Civil Procedure, it is hereby

  ORDERED that all the discovery, collection, and production of documents or ESI in these Actions

  shall be subject to the terms and provisions set forth below.

  I.      GENERAL PROVISIONS

          1.     Discoverability and Admissibility. Nothing in this Protocol shall be construed to

  affect the admissibility of Discoverable Information.           All objections to discoverability or

  admissibility are preserved and may be asserted at any time.

         2.      Cooperation and Proportionality. The Parties agree to take the proportionality

  considerations addressed in the Federal Rules of Civil Procedure into account for purposes of

  preservation and production of ESI and documents, the designation of documents as protected

  under the stipulated Discovery Confidentiality Order that the Parties intend to file with the Court




                                                   3
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 4 of 23 PageID: 1679




   in these Actions, and the identification of documents or parts thereof on grounds of privilege or

   attorney work product doctrine protection. This Protocol is not intended to expand the Parties’

   obligations under Rules 1, 26. and 34 of the Federal Rules of Civil Procedure.

          3.         Meet and Confer.     The Parties agree to meet and confer regarding any

  disagreements that arise as a result of the implementation of this Protocol or other discovery-

  related matters.    To the extent a Party that is producing Discoverable Information (a “Producing

  Party”) reasonably expects production of specific paper documents or ESI will be impractical or

  unduly burdensome, the Parties will meet and confer in good faith to attempt to agree on an

  acceptable format for production pursuant to Rules 26 and 34 of the Federal Rules of Civil

  Procedure.

          4.     Modification.     This Protocol may be modified or amended either by written

  agreement of the Parties submitted to the Court for approval or by order of the Court. Any practice

  or procedure set forth herein may be varied by agreement of the Parties, which will be confirmed

  in writing, where such variance is deemed appropriate to facilitate the proportional, timely, and

  economical exchange of Discoverable Information.

          5.     Superseding Effect. This Protocol supersedes any prior discussions, instructions

  set forth in discovery requests or agreements of the Parties on the topics contained herein, and to

  the extent it is contrary to any such agreements, instructions or discussions, the terms of the

  Protocol control.

         6.      Materials from Prior Liti2ation. To the extent that a Party propounds discovery

  requests (a “Requesting Party”) upon a Producing Party seeking the reproduction in these Actions,

  in whole or in part, of documents which the Producing Party has produced in other litigation(s), a

  Producing Party is not obligated to re-run or re-validate those production sets. Nor is a Producing




                                                   4
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 5 of 23 PageID: 1680




   Party obligated to recollect the documents that formed the basis for such prior document

   production(s) for the purpose of obtaining additional metadata as set forth in Parts Ill and IV

   below. It is the parties’ intent that such productions will be reproduced in these Actions in the

   format in which they have previously been produced. If a Producing Party makes a production in

   other litigation(s) after this Protocol is approved by this Court, and that production is inconsistent

   with the terms of this Protocol, the Producing Party shall notify the Receiving Party of those

   inconsistencies before making the reproduction in these Actions. The Parties will meet and confer

   to resolve the treatment of those inconsistencies. If the inconsistencies are immaterial to these

  Actions, it is the Parties’ preference that the reproduction be made in the format in which it was

  previously produced in other litigation(s). Moreover:

                  a.      A Producing Party is not obligated to recollect, re-process, or re-ingest the

          documents that formed the basis for such prior productions for the purpose of obtaining

          additional metadata unless the Requesting Party comes forward with a particularized need

          for additional metadata as to a specific document. In such instances, the Parties will meet

          and confer to discuss reasonable efforts to locate and recollect such information.

                  b.      The Producing Party, in its discretion, may elect to process and produce

          more expansive metadata and/or production fields associated with documents that are part

          of a re-production.

                  c.      The Parties agree to meet and confer concerning incorporation of

          confidentiality treatment and/or designations assigned to reproduced documents from prior

          litigation, and/or other appropriate measures where circumstances warrant different

          confidential treatment of specific documents in these Actions, such as inconsistencies

          between protective orders entered in prior litigation and the Discovery Confidentiality




                                                    5
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 6 of 23 PageID: 1681




          Order entered in these Actions.

                  d.     A Requesting Party may make reasonable requests, with which a Producing

          Party shall reasonably comply, for the Producing Party to provide an explanation of the

          methodology and date ranges used to assemble the prior productions, if kiown.

                 e.      The utilization of prior productions by a Producing Party will not exempt

          that Party from having to undertake additional and/or supplemental efforts to produce

          further Discoverable Information in order to account for additional electronic search terms,

          document custodians, expanded date ranges, etc., that were not taken into account in

          assembling and serving the prior productions and relevant information, about which the

          Parties shall meet and confer in good faith.

  II.     SCOPE & PRESERVATION

          1.     GeneraL. The procedures and protocols outlined herein govern the production of

  Discoverable Information by all Parties to these Actions, whether they currently are involved or

  become so in the future. The Parties will take reasonable steps to comply with this agreed-upon

  Protocol for the production of Discoverable Information.

         2.      ES!. Shall mean any electronically stored files, including but not limited to: email;

  word-processing documents; spreadsheets; electronic slide presentations; databases; and other

  reasonably accessible data reasonably anticipated to be subject to discovery pursuant to the Federal

  Rules of Civil Procedure.

         3.      Preservation and Not Reasonably Accessible ESI. The Parties agree that the

  circumstances of these Actions do not warrant the preservation, collection, review, production, or

  identification on a privilege log of ESI that the Parties agree is not reasonably accessible, unless

  the Producing Party believes in good faith that not reasonably accessible ESI is likely to contain




                                                   6
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 7 of 23 PageID: 1682




   significant relevant information not otherwise available in reasonably accessible sources. For

   purposes of this Paragraph, the Parties agree that the following sources of ESI are not reasonably

   accessible:

                  a.      Data stored in a backup system for the purpose of system recovery or

          information recovery, including but not limited to: disaster recovery backup tapes and

          media; continuity of operations systems; and data or system mirrors or shadows.

                  b.      Voicemail recordings to the extent not subject to the provisions of this

          Protocol concerning embedded objects. (e.g., a voicemail recording embedded in or

          attached to an email).

                  c.      Mobile devices and ESI stored on mobile devices, including smart phones

          or tablets, to the extent data stored on such mobile devices that is available from other

          reasonably accessible electronic sources, such as an email server, system, or application

          that operates commercially accepted back-up or synchronization technology. Data that is

          not synchronized is not reasonably accessible ESI.

                  d.      Legacy Data, or any data remaining from systems no longer in use that is

          unintelligible to and inaccessible by the systems currently in use.

                  e.      Deleted, erased, or overwritten computer files, whether fragmented or

          whole, which were deleted in the regular course of business.

                  f.      Online access data such as temporary internet files, history, cache, cookies,

          and the like.

                  g.      Corrupted data or otherwise inaccessible files that cannot be recovered by

          the systems currently in use.

                  h.      Data stored in Random Access Memory (“RAM”), cache memory, or in




                                                    7
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 8 of 23 PageID: 1683




          temporary or cache files, including internet history, web browser cache, and cookie files,

          wherever located.

                 i.      Encrypted data/password protected files, where the key or password cannot

          be ascertained absent extraordinary efforts.

                 j.      Data stored on printers, photocopiers, scanners, and fax machines.

                 k.      Data stored as server, system, or network logs.

  Nothing in this Protocol prevents any Party from asserting, in accordance with the Federal Rules

  of Civil Procedure, that other categories of ESI are not reasonably accessible within the meaning

  of Rule 26(b)(2)(B) of the Federal Rules of Civil Procedure.

         4.      Identification of Collection Sources.       The Parties shall confer regarding the

  identification and collection of sources of relevant Discoverable Information. The Parties shall

  meet and confer regarding:      (a) the identity and/or role of custodians possessing relevant

  information from whom documents will be collected and produced; (b) relevant data sources,

  including custodial, non-custodial, and third-party documents; and (c) any applicable and

  appropriate timeframes for the collection, review, and production of documents.

         5.      Search Methodolo2v. The Parties will confer regarding search methodologies, use

  of technology assisted review (“TAR”) or similar technologies, search terms, date restrictions and

  custodian restrictions. Before implementing any search based on key word search terms, the

  Producing Party will provide a list of proposed search terms to the Requesting Party and the Parties

  will discuss those terms and any additional terms, or other requested changes, proposed by the

  Requesting Party. The Parties shall participate in an iterative and cooperative approach in which

  the Parties will meet and confer regarding reasonable and appropriate methods to increase the

  relative precision or proportion of relevant and responsive documents within the search results and




                                                   8
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 9 of 23 PageID: 1684




   production sets, including exchanging “hit count” reports and having Producing Party perform

   random sampling of nonresponsive sets and sharing those results. A Producing Party will not,

   however, be required to share the sampling of nonresponsive documents with the Requesting Party.

  The exchange of this information shall not waive a Producing Party’s or Requesting Party’s

  objections or rights regarding the production of any documents.

  III.    FILTERING ESI

          1.     De-duplication. A Producing Party will make reasonable efforts to de-duplicate

  identical ESI across its own productions, not to include prior productions that are re-produced in

  these Actions, as follows:

                 a.      Electronic Documents that Are Not Email. Duplicate non-email electronic

          documents (such as Microsoft Word documents) may be identified based upon a

          commercially accepted method (e.g., MD5 or SHA- 1 hash values) for binary file content.

          All electronic documents bearing an identical value are a duplicate group. The Producing

          Party may produce only one document image or native file for duplicate ESI documents

         within the duplicate group, however, the Producing Party will identify the additional

         custodian(s) (i.e., All Custodians metadata field set forth in Paragraph IV.lO below, and

         based upon custodians agreed) for duplicate documents not produced to the extent such

         information can be automatically populated by the processing of the documents.

                 b.     Email. Duplicate email or other messaging files may be identified based

         upon a commercially accepted method (e.g., MD5 hash values) generated for the entire

         email family including:    To; From; CC; BCC; Body; Message ID; and Attachment

         Properties. Email families bearing an identical value are considered a duplicate group.

         The Producing Party may produce only one document image or native file for duplicate




                                                 9
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 10 of 23 PageID: 1685




           ESI documents within the duplicate group; however, in the event that email is collected

           from a custodial source the Producing Party will identify each custodian(s) (i.e., All

           Custodians metadata field set forth in Paragraph IV.1O below, and based upon custodians

           agreed) from whom the duplicate email was collected, provided that such information can

           be automatically populated with industry standard ESI processing tools.

                   c.     Subject to conferral and joint agreement of the Parties, a Party may apply

           commercially accepted “email thread suppression” techniques and/or “near-duplicate de

           duplication” software in producing ESI, although nothing herein precludes a Party from

           using such techniques as a   review   tool.

           2.     De-NiSTing.      ESI collections will be De-NISTed, removing commercially

   available operating system and application file information contained on the current NIST file list.

           3.     Zero-byte Files. The Parties shall filter out files identified as zero bytes in size

   and any logo files.

          4.       Embedded Objects. Embedded objects or files such as Excel spreadsheets, Word

   documents, or audio and video files, shall be extracted and searched consistent with its category

   of ESI. Non-substantive embedded files, such as MS Office embedded images and email in-line

   images (logos, etc.), need not be extracted. All embedded files produced under this procedure

   shall be produced subject to the same requirements set forth in this Protocol. For production

   purposes, embedded files shall be identified as attachments to the parent document     in   which the

   file was embedded, and load files for such embedded files shall refer to the parent document in

   which the file was embedded.




                                                         10
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 11 of 23 PageID: 1686




    IV.    PRODUCTION FORMAT

           I.        TIFF/Native File Format Production.          The default production format for

    unstructured discoverable ESI will be black-and-white Group IV single-page TIFF (300 DPI) with

    document-level extracted text files or Optical Character Recognition (“OCR”) text files (for

   redacted records) and a standard delimited .DAT file containing document-level text files and the

   agreed upon metadata fields. Further;

                     a.    ESI will be produced in “last saved” or “last modified” format.

                     b.    If a color image is produced in black and white, a Party may request the

           Producing Party produce the original native file. The Parties agree that they shall not

           unreasonably withhold production of any document in native format where color is needed

           for interpretation of that document, to the extent the source document is reasonably

           accessible.

                  c.      All ESI whose native format is that of a spreadsheet (e.g., Lotus, Microsoft

           Excel), presentation formats (e.g., PowerPoint), audio files, video files and other types of

           ESI that cannot be accurately converted to .tiff images, making the review of that ESI in

           .tiff format unduly burdensome or impractical to a Party, shall be produced with a single-

          page placeholder (Group IV tiff image) stating “Document Produced Natively” and shall

          be produced in its original native format, including, but not limited to, the logical formulae

          within the cells of any spreadsheet and any metadata contained in the file.

                  d.      A Producing Party retains the option to instead produce ESI in native

          formats.

          2.      Document Text.       For documents that were originally created and stored as

   electronic files and which do not have redactions, where reasonably available, the Producing Party




                                                   11
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 12 of 23 PageID: 1687




   will produce the extracted full text (not OCR) from the body of each document in individual

   document-level TXT files. OCR text will be provided for documents without available extracted

   text (e.g., non-searchable PDFs). Image cross-reference files will also be produced whether the

   text is extracted or OCR. For documents that were originally stored as electronic files and which

   have redactions, the OCR text from the redacted image(s) associated with each document will be

   produced, in individual document-level TXT files. “TEXT” folder directories will group 1,000

   document text files each, separate from   image   directories.

           3.     Database Production. The Parties shall meet and confer on the identity of any

   databases and/or files created in proprietary applications (e.g., structured data), and the format in

   which responsive data should be produced from those systems (e.g., export to Microsoft Access

   or SQL).

          4.      Numbering/Endorsement. All produced Discoverable Information will have a

   unique Control Identification Number or bates number assigned, regardless of the format of the

   Discoverable Information, and the file produced will be named with the unique identifier. For

   Discoverable Information produced in TIFF image format, each TIFF image will have a legible,

   unique page identifier electronically endorsed onto the image at a location that does not obliterate

   or obscure any information from the source document. A Producing Party should use a consistent

   format for the bates numbers it uses across its productions. Separate folders will not be created

   for each document. Further:

                  a.      In the case of materials deemed confidential in accordance with any

          applicable federal, state, or common law, and/or designated as such pursuant to the

          stipulated Discovery Confidentiality Order that the Parties intend to file with the Court in

          these Actions, governing the production of confidential materials in these Actions,




                                                     12
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 13 of 23 PageID: 1688




           documents and ESI should be marked in accordance with the stipulated Discovery

           Confidentiality Order. Each responsive document produced in native format will have any

          confidentiality designation identified in the filename of the native file, or indicated on its

          corresponding TIFF placeholder.

                  b.      The Parties agree to meet and confer if there are any disputes regarding the

          specific details of numbering and endorsement format.

          5.      Redactions. For documents that have been redacted, OCR matching the redacted

   version of the document shall be provided as “text” for such documents.          To the extent any

   document that would have been produced in native format pursuant to the instruction above has

   been redacted, .tiff images and OCR of the redacted document will suffice in lieu of a native file.

   The Producing Party shall, however, make reasonable efforts to ensure that any such documents

   that are produced oniy as tiff images are formatted so as to be readable.

          6.      Scanned Documents & Hard Copies. The Parties agree that paper documents

   that contain Discoverable Information may be scanned and produced in an imaged format set forth

   in Paragraph IV. 1 above. Further:

                  a.     When scanning paper documents, the Parties shall undertake reasonable

          efforts to ensure that distinct documents are not merged into a single record, and single

          documents are not split into multiple records (i.e., the Parties shall attempt to logically

          unitize scanned hard copy documents) and be produced in the order in which they are kept

          in the usual course of business.

                  b.     All pages now stapled or fastened together shall be scanned with all

          attachments currently or previously appended to each document, regardless of whether

          such attachments themselves would be independently responsive.




                                                   13
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 14 of 23 PageID: 1689




                  c.      The Producing Party agrees to produce every copy of a document on which

          there appears to be a notation or marking of any sort (including but not limited to affixed

          sticky notes which will also be imaged and produced) not appearing on any other copy or

          any copy containing different attachments from any other copy, provided that such notation

          is in any way relevant to the subject matter of this lawsuit.

                  d.     Consistent with Federal Rules of Civil Procedure 26 and 34, a Producing

          Party may make hard copy records available to a Requesting Party for inspection and

          copying. In such instances, the Parties shall meet and confer regarding the time, location,

          and other considerations with respect to the inspection and copying.

          7.      Native Files. The Parties agree that the default production format for unstructured

   discoverable ESI is the imaged format set forth in Paragraph IV. I above.        Subsequent to the

   production of image formats, the Requesting Party may within a reasonable time and upon a

   showing of particularized need, request from the Producing Party that certain imaged files be

   produced in native format according to the following protocol:

                  a.     The Requesting Party shall provide a list of bates numbers of the imaged

          documents sought to be produced in native file format. The Requesting Party also shall

          provide the reasons for the request.

                 b.      The Producing Party shall either agree and produce the native files, or object

          to the demand for any particular file as unreasonable as follows:

                         i.      Within ten (10) calendar days, or such time or extensions of the ten

                 (10) day period to which the Parties agree, the Producing Party will respond in

                 writing, either agreeing to produce the requested documents or setting forth its

                 reason for objection to the production of the requested native format files.




                                                   14
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 15 of 23 PageID: 1690




                           ii.          If the Producing Party agrees to the request, the production shall be

                    made within fifteen (15) calendar days of the notification of agreement or as

                    otherwise agreed to by the Parties.

                           iii.        If the Producing party does not agree to the request, the Parties will

                   promptly meet and confer regarding the request and corresponding objection(s),

                   and if the Parties are unable to agree as to the production of the requested files in

                   native format, the Parties shall submit the matter to the Court for resolution.

            8.     Encrypted Files. To the extent practical, the Producing Party shall take reasonable

    efforts to ensure that all encrypted files are decrypted prior to processing and searching, and shall

    produce passwords for any password-protected natives files produced to the extent the passwords

    are reasonably available.

            9.     Production Media. The Producing Party may produce documents via a secure file

    transfer mechanism. If the production is larger than 10 gigabytes, parties may produce documents

    on an external hard drive (“Production Media”). All Production Media will be encrypted prior to

    production and the Producing Party will provide a decryption key to the Requesting Party in a

    communication separate from the production itself.

            10.    Metadata. The Parties agree to undertake reasonable efforts to produce a load file

    containing, if available in the normal course and reasonably practical to do so, the metadata fields

    below, and to the extent a document is not redacted (separately addressed):



ProdBeg                Integer    —   Text       Starting Bates #   Starting Bates #         Starting Bates #
ProdEnd                Integer    —   Text       Ending Bates #     Ending Bates #           Ending Bates #
ProdBegAttach          Integer    —   Text       Starting bates #   Starting bates # of      Starting bates # of
                                                 of document        document family          document family
                                                 family




                                                         15
__________________________________
___________________
                                                                  _______________________________
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 16 of 23 PageID: 1691




             Field                                                                eDocs &
                                        Data Type              Paper                                        Email
                                                                             Email Attachments
ProdEndAttach                        Integer    —   Text   Ending bates #   Ending bates # of       Ending bates # of
                                                           of document      document family         document family
                                                           family
AttachmentCount                      Integer    —   Text                    In case where           In case where
                                                                            document contains       document contains
                                                                            attachment/s, the       attachment/s, the
                                                                            number of               number of
                                                                            attachments included    attachments included
                                                                            within the document     within the document
Custodian                            Text                  Name of person   Name of person the      Name of person the
                                                           the document     document was            document was
                                                           was collected    collected from          collected from
                                                           from
All Custodians                       Text                  Name of          Name of persons         Name of persons
                                                           persons fi-om    from whom de-           from whom de
                                                           whom de-         duplicated document     duplicated document
                                                           duplicated       was collected and de-   was collected and
                                                           document was     duplicated pursuant     dc-duplicated
                                                           collected and    to terms herein         pursuant to terms
                                                           dc-duplicated                            herein
                                                           pursuant to
                                                           terms herein
From                                 Text paragraph
                                            —
                                                                                                    Sender of message
To                                   Text paragraph
                                            —
                                                                                                    Recipients of
                                     Separate entries                                               message
                                     with “;“
Cc                                   Text paragraph
                                            —
                                                                                                    Copied recipients
                                     Separate entries
                                     with “;“
BCC                                  Text paragraph
                                            —
                                                                                                    Blind copied
                                     Separate entries                                               recipients
                                     with “;“
Subject                              Text paragraph
                                            —
                                                                                                    Subject of message
Date/Time_Sent                       Date                                                           Date and Time
                                     (mmldd/yyyy                                                    message sent
                                     hh :mm: ss’
Date/Time Rcvd                       Date                                                           Date and Time
                                     (mm/dd/yyyy                                                    message received
                                     hh:mm:ss)
FileName                             Text paragraph
                                            —
                                                                            Name of original file   Name of original file
                                                                            including extension     including extension
FileExtension                        Text                                   Extension of original   Extension of original
                                                                            file                    file



                                                                  16
 Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 17 of 23 PageID: 1692




Date/Time_Created    Date/Time                                Date and time file
                     (mm/dd/yyyy                              was created
                     hh :mm: ss)
Date/Time_Modified   Date/Time                                Last modified date
                     (mm!dd/yyyy                              and time
                     hh : mm: ss)
Sort Date/Time       Date/Time                                Date and time taken
                     (mm/dd/yyyy                              from  (Email)
                     hh:mm:ss)                                Date/Time Sent,
                                                              (Email)
                                                              Date/Time Rcvd, or
                                                              (EDocs)
                                                              Date/Time Modified,
                                                              repeated for parent
                                                              document and all
                                                              children items to
                                                              allow for date sorting
Title                Text       paragraph                     Title from document
                                                              metadata
Author               Text       paragraph                     Document author
                                                              from metadata
Confidentiality      Text                   Any               Any confidentiality       Any confidentiality
                                            confidentiality   designation asserted      designation asserted
                                            designation       on the document           on the document
                                            asserted on the
                                            document
Hash                 Text                                     MD5 or SHA-1 Hash         MD5 or SHA-1
                                                              Value of document         Hash Value of
                                                                                        document
OriginalFilePath     Text                                     File path of the native   File path of the
                                                              document as it            native document as
                                                              existed in its original   it existed in its
                                                              environment.              original
                                                                                        environment.
NativeLink           Text   —   paragraph                     Path including            Path including
                                                              filename to the           filename to the
                                                              associated native file    associated native file
                                                              if produced (Relative     if produced
                                                              Path)                     (Relative Path)




                                                   17
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 18 of 23 PageID: 1693




       Field                 Data Type             Paper                                         Email
                                                                  Emacments
TextLink                  Text   paragraph    Path including      Path including          Path including
                                              filename to the     filename to the         filename to the
                                              associated          associated searchable   associated
                                              searchable text     text file (Relative     searchable text file
                                              file (Relative      Path)                   (Relative Path)
                                              Path)
Redaction                 hasredaction(onD                       States whether a         States whether a
                          ocument);                              document or              document or
                          hasredaction(onM                       metadata of a            metadata of a
                          etadata)                               document has been        document has been
                                                                 redacted                 redacted
Message ID                Text                                                            MS Outlook
                                                                                          Message ID or
                                                                                          similar number in
                                                                                          other message
                                                                                          systems


                     a.      No Party has an obligation to create or manually code metadata fields that

             do not exist as part of the original metadata of the electronic document except for:

             BegBates; EndBates; BegAttach; EndAttach; Confidentiality; and Custodian. Custodians

             should be identified using the convention “Last Name, First Name.”

                    b.      The Parties may rely on the metadata automatically generated by the

             processing of the ESI, and no Party has an independent obligation to review the metadata

             of individual files to ensure the metadata’s accuracy.

                    c.      The Producing Party may redact from any TIFF image, metadata field, or

             native file material that is protected from disclosure by applicable privilege or immunity

             or that is required by applicable law or regulation or as permitted by the Discovery

             Confidentiality Order governing these Actions.       Redactions must be limited to only

             language or information within document deemed protected. The Producing Party shall

             identify redactions clearly on the face of any TIFF image, either with “Redacted” or the

             redaction reason on the face of the document.


                                                      18
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 19 of 23 PageID: 1694




                   d.      If a document that otherwise would be produced in native format requires

           redaction, such document may be produced in TIFF format with an OCR text file in

           accordance with this Protocol. The native file version of redacted documents need not be

           produced unless the Parties agree otherwise.

           11.     Load Files. The following load files may be combined to address all content

   provided within a single production (i.e., all documents produced on a single piece of media or

   through a single file transfer):

                   a.      Image Cross-Reference Load File. Provide a comma-delimited image load

           file that contains document boundary reference data, page counts, and media volume

           information.

                   b.      Text Cross-Reference Load File. For all TXT files created in accordance

          with Paragraph IV.2 above, provide a comma-delimited load file with each document’s

          beginning bates number along with the full path to the associated extracted text/OCR text

           file.

                   c.      Native Cross-Reference Load File. For all native files, provide a comma-

          delimited load file with each document’s bates number along with the full path to the

          produced native file.

                   d.      Structured ESI Cross-Reference Load File. For all reports produced under

          Paragraph IV.3 above, provide a comma-delimited load file with each document’s bates

          number along with the full path to the produced report.

          12.      Notwithstanding the foregoing, if any Discovery Materials are produced in a form

  that is not reasonably useable by the Requesting Party, the Requesting Party reserves the right to

  request the records to be delivered in a different form, about which the Parties will confer if




                                                  19
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 20 of 23 PageID: 1695




   necessary, including, but not limited to, native format.

   V.       OTHER ISSUES

           1.          Costs. The cost of preserving, collecting and producing documents shall be borne

   by the Producing Party. In the event, however, that a Requesting Party requests ESI, documents,

   or information that would result in the production of cumulative or repetitive discovery that

   otherwise imposes an undue burden or expense upon a Producing Party. the Producing Party may

   object. The Parties shall work to resolve any such objection. In the event the Parties are unable

   to resolve such an objection, and upon substantiation of that objection in writing by the Producing

   Party, the Producing Party may move the Court for an order shifting the cost of producing such

   discovery to the Requesting Party.

           2.      English Language. To the extent any document exists in more than one language,

   the document shall be produced in English, if available in the ordinary course of business or in the

   custodian’s files. If no English version of the document is available, the Producing Party does not

   have an obligation to produce an English translation.

           3.      Agreed Discovery Confidentiality Order. The terms of the separate stipulated

   Discovery Confidentiality Order governing production and treatment of confidential information

   that the Parties intend to file with the Court in these Actions also govern all production pursuant

   to this Protocol.

           4.      Privilege Log.      The Parties will meet and confer further regarding privileged

   document logging.




                                                     20
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 21 of 23 PageID: 1696




           5.         Producing Party’s Right to Review Own Documents. Nothing contained herein

   limits a Producing Party’s right to conduct a review of documents, ESI or information (including

   metadata) for relevance, responsiveness and/or segregation of privileged and/or protected

   information before production.



           The undersigned Parties consent to the entry of this Order.


     GURBIR S. GREWAL                                   COHN LIFLAND PEARLMAN
     ATTORNEY GENERAL OF NEW JERSEY                     HERRMANN & KNOPF LLP

     By:    /s/Gwen Farley                              By: /s/Leonard Z. Kaufmann
             Gwen Farley                                      Leonard Z. Kaufmann
             Deputy Attorney General                          Christina N. Stripp
             R.J. Hughes Justice Complex                      Park 80 West Plaza One
                                                                            —




             25 Market Street                                 250 Pehle Avenue, Suite 401
             P.O. Box 093                                     Saddle Brook, New Jersey 07663
             Trenton, New Jersey 08625-0093                   Ph. (201) 845-9600
             Ph. (609) 376-2761

                A ttornevfor Plaintiffs                        Special Counsel to the Attorney
                                                               General

     KELLEY DRYE & WARREN LLP                           LAW OFFICES OF JOH1’J K. DEMA P.C.

     By: /s/William J. Jackson                          By: /s/John K. Dema
           William J. Jackson                                 John K. Dema
           John D.S. Gilmour                                  Scott E. Kauff
           515 Post Oak Blvd. Suite 900                       John T. Dema
           Houston, Texas 77027                                1236 Strand Street. Suite 103
           Ph. (713) 355-5000                                 Christiansted, St. Croix
                                                              U.S. Virgin Islands 00820-5034
                David Zalman                                  Ph. (340) 773-6142
                Martin Krolewski
                David M. Reap                                  Special Counsel to the Attorney
                101 Park Avenue                                General
                New York, New York 10178
                Ph. (212) 808-7800

                Special Counsel to the Attorney
                General



                                                  21
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 22 of 23 PageID: 1697




     McCARTER & ENGLISH                                  MAYER BROWN LLP

     By: /s/Lanny S. Kurzweil                            By: Is/Andrew J. Calica
            Lanny S. Kurzweil                                    Andrew J. Calica
            John McAleese                                        Jordan D. Sagalowsky
            Ryan Richrnan                                        1221 Avenue of the Americas
             100 Mulberry Street                                New York, NY 10020
            Four Gateway Center                                 Telephone No. (212) 506-2500
            Newark, NJ 07102                                     aca1icarnayerbrown corn
            Telephone No. (973) 848-5357                        j sagalowskymayerbrown.com
            lkurzweil@mccarter.com
           jrncaleese@mccarter.com                       By:   Is/Donald J. Carnerson
           mchman@mccarter.com                                    Donald J. Carnerson, II
                                                                  James Crowder
           Attorneys for Defendants E. I. dii Pont                BREssLER, AMERY & Ross, PC
           de Nein ours and Company (as to all                    325 Columbia Turnpike
           claims except (‘i,) the fraudulent transfer            Florharn Park, NJ 07932
           claims; and (‘ii,) the ISRA claim);                    (973) 514-1200
           The Chemours Company, and                              djcamersonbressler.com
           The Chemours Company Fc, LLC                          jcrowderbressler.com
           (as to all claims except the fraudulent
           transfer claims,)                                    Attorneys for Defendant 3M
                                                                Company


     BARTLIT BECK LLP                                    NORRIS MCLAUGHLIN. P.A.

     By: Is/Katherine L.I. Hacker                        By:   Is/Martha N. Donovan
            Katherine L. I. Hacker                                Martha N. Donovan, Esq.
            1801 Wewatta Street, Suite 1200                       400 Crossing Blvd.
            Denver, CO 80202                                      8th Floor, P.O. Box 5933
            Tel: (303) 592-3100                                   Bridgewater, NJ 08807
            Fax: (303) 592-3140                                   908-252-4228
            kat.hacker@bartlitbeck. corn                          mdonovan@norris-law. corn

           A ttorn eys for Defendant E. I. dii Pont de           Attorneys for Defendant The
            Nemours and Company (as to the                       Chemours Company, and The
           fraudulent transfer claims,)                          Chemours Company FC, LLC
                                                                 (as to the fraudulent transfer claims)




                                                   22
Case 3:19-cv-14767-MAS-JBC Document 115 Filed 03/17/21 Page 23 of 23 PageID: 1698




     BALLARD SPAHR LLP

     By:   Is/David A. Haworth
            David A. Haworth
            210 Lake Drive East, Suite 200
            Cherry Hill, NJ 08002
            Tel: (856) 761-3400
            Facsimile: (856) 761-1020
            haworthd@ballardspahr. corn

           Attorneys jbr Defendant E. I. dii Pont de
           Nemours and Company (as to Third
           Count only, ISRA claim)



   IT IS SO ORDERED.


   Dated:\7\’2L)7
                                                               Cay




                                                 23
